Citation Nr: 0811466	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  02-08 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for claustrophobia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1970 to February 1972 and from October to December 
1973.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in June 2001 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In November 2002, the veteran appeared at a hearing before a 
Decision Review Officer at the RO.  A transcript of the 
hearing is in the claims folder.

In November 2004 and September 2006, the Board remanded the 
case for further procedural and evidentiary development.  As 
the requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In a decision in April 2007, the Board reopened the claim of 
service connection for claustrophobia and remanded the case 
for further procedural and evidentiary development.  As the 
requested development has been completed, no further action 
is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The currently diagnosed claustrophobia had onset during 
service.  


CONCLUSION OF LAW

Claustrophobia was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson
.0, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In light of the favorable disposition, that is, the grant of 
service connection for claustrophobia, further discussion 
here of compliance with the VCAA to include the duty to 
assist is not necessary.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

The service medical records showed that in November 1973 the 
veteran complained that he was unable to tolerate the 
enclosed spaces aboard ship. A long history of phobic 
reaction to enclosed spaces was noted. The diagnosis was 
claustrophobia.

After service on VA psychiatric evaluation in February 1976, 
history included the diagnosis of claustrophobia during 
service, which the veteran denied that he had currently.  The 
assessment was no anxiety, depression, thought disorder, or 
psychiatric disease.

VA records from 1998 to 2006 disclose that in April 2001 
history included symptoms of claustrophobia.  In September 
2001, the veteran stated that he experiencing an intense 
anxiety reaction when exposed to enclosed spaces.  In April 
2003, the diagnosis was specific phobia, situational type 
(claustrophobia).

On VA psychiatric examination in May 2007, the examiner 
stated that the veteran's claims file was reviewed and the 
veteran was interviewed.  The examiner noted that the veteran 
had a difficult and traumatic childhood and that 
claustrophobia had been diagnosed by VA in 2003 and in 2007.  
The examiner also noted that the veteran gave a history of 
claustrophobia beginning in Army basic training, when he 
found that he had difficulties with enclosed spaces, which 
later intensified when he was in the Navy aboard ship where 
his quarters were confined and in the interior of the ship, 
resulting in his medical discharge due claustrophobia.  The 
diagnosis was claustrophobia.  The examiner expressed the 
opinion that it was as likely as not that the veteran's 
claustrophobia began in service, that is, the weight of the 
evidence both for and against the conclusion was 
approximately evenly divided. 

Laws and Regulations

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110. 

Analysis

The evidence shows that the veteran was found to suffer from 
claustrophobia while on active duty and claustrophobia is 
currently diagnosed.  Moreover, on VA psychiatric examination 
in 2007, the examiner expressed the opinion that it was as 
likely as not that the veteran's claustrophobia began in 
service.  

As the examiner stated that the opinion was based on evidence 
both for and against the claim that was approximately evenly 
divided, the Board finds that under the benefit-of-the-doubt 
standard of proof, 38 U.S.C.A. § 5107(b), the competent 
medical evidence establishes that the current diagnosis of 
claustrophobia is linked to claustrophobia that was 
documented during service, and all elements necessary to 
establish service connection have been met.


ORDER

Service connection for claustrophobia is granted.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


